Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US Pub No.: 2021/0128390).
Regarding claim 1, Choi (US Pub No.: 2021/0128390) discloses an exosuit comprising (an assist device that is deformable is disclosed in the abstract. This is taken to broadly teach an exosuit): a first structure that includes a series of link elements joined together by joints (shown in figure 7 between parts 92, 21, 22, and 23), wherein the series of link elements extends along a length of the first structure (the first structure would be part 2 in figure 7 with part 92), wherein the joints are configured to flex such that, when the exosuit is worn by a user, the first structure at least partially conforms to a shape of the user's anatomy at a first side of the first structure that extends along the length of the first structure (shown in figures 1-2, wherein the shape of the lower leg of the user would change how those parts would bend to conform to the leg. While this is for a different embodiment than what was present in figures 7-9, the changes in the shape between figures 8-9 would allow for a shape change due to an anatomy), and wherein the joints restrict flexing that would deform a second side of the first structure that extends along the length of the first structure (as the arrangement of parts 21, 22, and 23 promote a bending in the coronal plane in figures 3-4 and 8-9, Choi is taken to teach a flexing in a first direction along that plane. From here, the structure of the device in figures 3-4 and 8-9 is not depicted as allowing for a deformation along a sagittal plane to which a second side can reside within); a second structure (figure 7 part 90); an actuator coupled to the first structure and the second structure (the joint actuator part 91, defined in [0068]-[0069] is depicted as connecting to parts 90 and 92 (part 92 is then connected to part 2) in figure 7), wherein the actuator is configured to cause movement of the first structure relative to the second structure (as per [0069], the actuator 91 will cause a rotation about line A2, shown in figure 3 but assumed to be present in figures 7-9); and an attachment portion to attach the exosuit to the user with the first side of the first structure facing toward the user (attachment to the user via part 94 in figure 7 would cause the leftmost end of part 2 to face towards the user).
Regarding claim 3, Choi discloses the exosuit of claim 1, wherein the joints are hinge connections between link elements (disclosed in [0086]).
Regarding claim 3, Choi discloses the exosuit of claim 1, wherein each joint has an axis, and each joint is configured to bend about its axis and to resist bending in directions other than about its axis (a bending resistance is performed via the stoppers, like the first stopper 216 and the second stopper 217 detailed in [0088].
Regarding claim 4, Choi discloses the exosuit of claim 3, wherein the respective axes of the joints are substantially parallel to each other (in figure 8, when the joints are not bending to conform to a user of the device, the joints 21, 22, and 23 and the connection to  other are depicted as being in parallel).
Regarding claim 5, Choi discloses the exosuit of claim 3, wherein the exosuit is configured to be worn with the length of the first structure extending along a medial or lateral side of a leg of the user (shown in figure 7), with the first structure being positioned along the thigh of the user or the lower leg of the user (the first structure being parts 91 with the bending part 2 extends along the thigh of the user), such that (i) the axes of the joints extend in a substantially anteroposterior direction when worn by the user (as the joint is along a side of a user’s leg, it is taken to extend in an anteroposterior direction when on the user), the joint permitting relative movement of the link elements to adjust the shape of the first structure through a coronal plane of the user (being the shape change shown in figures 1-2 that is taken to be allowed by the device of figures 7-9, which is also along the coronal plane), and (ii) the joints of the first structure resist movements that would deform the first structure through a sagittal plane of the user (as the arrangement of parts 21, 22, and 23 promote a bending in the coronal plane in figures 3-4 and 8-9, Choi is taken to teach a flexing in a first direction along that plane. From here, the structure of the device in figures 3-4 and 8-9 is not depicted as allowing for a deformation along a sagittal plane. As such, no deformation along a sagittal plane is disclosed within Choi).
Regarding claim 6, Choi teaches the exosuit of claim 1, wherein each joint connects two adjacent link elements and is configured to flex about a corresponding axis and to disallow other relative movement between the two adjacent link elements connected by the joint (as the connectors between 211, 221, and 231 are disclosed as being hinges in [0086], a movement in one direction, shown in figures 8 into 9, is provided for with the hinge elements resisting movement in different directions).
Regarding claim 7, Choi discloses the exosuit of claim 1. However, Choi does not explicitly disclose an instance wherein the second structure includes a second series of links joined together by joints wherein the joints are configured to flex to enable the second structure to conform to a shape of the user's anatomy at a first side of the second structure, and wherein the joints restrict flexing that would deform a second side of the second structure.
However, it is argued that the second structure of Choi could include a second series of links (being parts 92, 21, 22, and 23. This series of links would be on the opposite leg that they are depicted as being in figure 7) joined together by joints wherein the joints are configured to flex to enable the second structure to conform to a shape of the user's anatomy at a first side of the second structure (as per figure 7, the first side of the second link would be the side closest to the user’s leg, wherein the joints would conform to a user’s anatomy, as depicted earlier in figures 3-4), and wherein the joints restrict flexing that would deform a second side of the second structure (as the arrangement of parts 21, 22, and 23 promote a bending in the coronal plane in figures 3-4 and 8-9, Choi is taken to teach a flexing in a first direction along that plane. From here, the structure of the device in figures 3-4 and 8-9 is not depicted as allowing for a deformation along a sagittal plane to which a second side can reside within).
Regarding claim 8, Choi discloses the exosuit of claim 1, wherein the exosuit is configured to place the first structure along a limb of the user when worn by the user (as per figure 7 of Choi).
Regarding claim 9, Choi discloses the exosuit of claim 8, wherein the exosuit is configured to place the first structure along a medial or lateral side of an upper portion of an arm of the user, a lower portion of an arm of the user, an upper portion of a leg of the user, or a lower portion of a leg of the user (an upper leg placement is depicted in figure 7).
Regarding claim 10, Choi discloses the exosuit of claim 1, wherein the actuator is configured to drive at least one of the first structure or the second structure to cause rotational movement of the first structure relative to the second structure about an axis (in [0050], part 91 is disclosed as being a joint actuator that is connected to the first and second structures in figure 7. As this actuator is disclosed to adjust an angle of the hip, it would cause a rotational movement between the structures).
Regarding claim 11, Choi discloses the exosuit of claim 1, wherein the exosuit is configured to place the actuator adjacent to a body joint of the user when the exosuit is worn by the user (shown in figure 7), the actuator being configured to provide force to actuate the body joint of the user by transmitting forces to the first structure and second structure which in turn transmit forces to portions of the user's body through the attachment portion (in [0050], the actuator would change the angle of the hip by moving the first and second structure with respect to each other such that part 92 would induce a rotation of a leg about the hip).
Regarding claim 12, Choi discloses the exosuit of claim 11, wherein the movement caused by the actuator between the first structure and the second structure assists with extension and flexion of the body joint (the change of angle of the hip would cause a flexion and extension of the upper thigh in [0050]).
Regarding claim 13, Choi discloses the exosuit of claim 11, wherein the body joint comprises a knee, an elbow, a hip, or a shoulder of the user (hip placement disclosed in [0050] and shown in figure 7).
Regarding claim 18, Choi discloses the exosuit of claim 1, wherein the series of link elements comprises a chain of link elements having a first length extending from a first end to a second end, the first structure being coupled to the actuator at the first end (in an alternate embodiment of Choi shown in figures 2-4, a chain link element between the actuator 91 and part 93 is shown in figure 3. The first end would be at the attachment to part 91 at part 92. It would be obvious to incorporate the link elements of figure 3 instead of the elements in figures 7-8 as both members are used to conform to a user’s leg for the exosuit device as Choi).
Regarding claim 19, Choi discloses the exosuit of claim 18, comprising: a connecting portion coupled to the first structure (figure 7 part 93); and a third structure coupled to the connecting portion (figure 7 part 94), the third structure having a third length extending approximately parallel to the first length (the length from the top to the bottom of figure 7 along part 94 is taken to be parallel to the length of part 2 from the top to the bottom of figure 7), wherein, when worn by the user, the first structure is disposed along a side of a limb of the user and the third structure is disposed along another side of the limb of the user (shown in figure 7, wherein the first structure part 2 (with parts 21, 22, and 23) and 92 and the second structure part 94 extend along two different sides of a user).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Pub No.: 2021/0128390) in further view of Zealand (US Pub No.: 2021/0349445).
Regarding claim 14, Choi discloses the exosuit of claim 1. However, Choi does not disclose an instance wherein the attachment portion comprises a garment, the exosuit being attached to the garment.
Instead, Zealand (US Pub No.: 2021/0349445) discloses an instance wherein the attachment portion comprises a garment, the exosuit being attached to the garment (as per [0012], wherein an exosuit is attached to or embedded within a garment). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the garment of Zealand into Choi such that the device of Choi could be placed within a garment for the purpose of providing properties of the ‘soft robotic exosuit’ of [0011] of Zealand into the device of Choi such that the interface of the exosuit to the body would be soft and more comfortable when the exosuit is placed within a garment as opposed to directly contacting the skin of a user. The garment would also make the exosuit more discrete, which would provide a benefit to the user of the exosuit.
Regarding claim 15, Choi in view of Zealand teach the exosuit of claim 14, wherein Zealand teaches that the first structure is positioned between fabric layers of the garment (the first structure of Choi would be embedded within a garment of Zealand in [0012], which would involve the device of Choi being between layers of the garment of Zealand). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the garment of Zealand into Choi such that the device of Choi could be placed within a garment for the purpose of providing properties of the ‘soft robotic exosuit’ of [0011] of Zealand into the device of Choi such that the interface of the exosuit to the body would be soft and more comfortable when the exosuit is placed within a garment as opposed to directly contacting the skin of a user. The garment would also make the exosuit more discrete, which would provide a benefit to the user of the exosuit.
Regarding claim 16, Choi in view of Zealand teach the exosuit of claim 14, wherein Zealand teaches that the exosuit is attached to the garment by one or more of buttons, snaps, zippers, or sewing (as the device is disclosed to be embedded in the garment in [0012], the garment is taken to be sewn together in a manner such that the exosuit is within the garment). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the garment of Zealand into Choi such that the device of Choi could be placed within a garment for the purpose of providing properties of the ‘soft robotic exosuit’ of [0011] of Zealand into the device of Choi such that the interface of the exosuit to the body would be soft and more comfortable when the exosuit is placed within a garment as opposed to directly contacting the skin of a user. The garment would also make the exosuit more discrete, which would provide a benefit to the user of the exosuit.
Regarding claim 17, Choi in view of Zealand teach the exosuit of claim 14, wherein Zealand teaches that the exosuit is removable from the garment (as the exosuit is attached to or embedded within a garment in [0012], it stand to reason that the exosuit portion can be removed from the garment as the word ‘attached’ implies that the garment and exosuit are two different parts arranged to interface with each other but are not integral to each other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the garment of Zealand into Choi such that the device of Choi could be placed within a garment for the purpose of providing properties of the ‘soft robotic exosuit’ of [0011] of Zealand into the device of Choi such that the interface of the exosuit to the body would be soft and more comfortable when the exosuit is placed within a garment as opposed to directly contacting the skin of a user. The garment would also make the exosuit more discrete, which would provide a benefit to the user of the exosuit.
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Pub No.: 2021/0128390) in further view of Choi 2019 (US Pub No.: 2019/0070061).
Regarding claim 20, Choi discloses the exosuit of claim 1. However, Choi does not disclose an instance wherein the actuator is an electric motor, a hydraulic actuator, or a pneumatic actuator. Instead, Choi 2019 discloses an instance the actuator is an electric motor, a hydraulic actuator, or a pneumatic actuator (a hydraulic actuator and/or an electrical actuator for actuating a lower leg is disclosed in [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a hydraulic or electrical actuator of Choi 2019 in place of the actuator of Choi as the actuator of Choi and the means to which it actuates a joint is not disclosed, and the hydraulic and/or electrical actuator of Choi 2019 is disclosed as driving a joint motion with a means to increase energy efficiency in [0084]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davies-Sekle (US Pub No.: 2019/0365554) was disclosed to teach a hinged upper body exoskeleton with hydraulics disclosed in [0353]. Lee (US Pub No.: 2019/0254912) discloses a lower leg exoskeleton with a hinge disclosed in [0024].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144. The examiner can normally be reached 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                            

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774